O’Donnell, J.,
concurring.
{¶ 32} The matter certified to us concerns whether, in reviewing a judgment in a discrimination case that has gone to trial and resulted in a jury verdict for the plaintiff, an appellate court may review a trial court decision denying a motion for directed verdict made by the defendant at the close of the plaintiffs case-in-chief.
{¶ 33} The well-reasoned and researched majority and dissenting opinions fail to crystallize what I perceive as the central legal issue facing the court — whether to adhere to our decision in Helmick v. Republic-Franklin Ins. Co. (1988), 39 Ohio St.3d 71, 529 N.E.2d 464, or to disavow it. In his separate opinion, Justice Pfeifer has articulated his similar analysis and concluded that his best judgment is to simply overrule Helmick.
{¶ 34} Although overruling Helmick is tempting, our jurisprudence does not permit such a conclusion, because we are bound by stare decisis to follow existing precedent, not simply overrule it when a case presents a factual pattern that invites us to retreat from well-established, long-standing judicial authority arising from analysis of a complete record and application of sound legal principles.
{¶ 35} Accordingly, before it overrules established precedent, the Supreme Court should necessarily consider the test we recently established in Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, in which we set forth certain criteria for determining when to consider such a retreat. Having reviewed Galatis, I do not believe the posture of this case justifies moving away from established precedent. Nothing before us demonstrates that Helmick was wrongly decided or that changes in circumstance no longer justify adherence to it. Galatis at ¶ 48. Nor does anything show that the rule in Helmick is *212unworkable. Id. Finally, the rule in Helmick dates back 17 years, long enough to generate significant reliance on its principle. Id.
{¶ 36} Albeit unique, as articulated by Justice Resnick in her dissenting opinion, Ohio has positioned itself in Helmick and there articulated the reasons for permitting appellate review after a jury verdict of a trial court ruling on a motion for directed verdict by couching its decision in terms of judicial economy, facilitating the process of appellate review, and also relying on Civ.R. 50(A)(2). While Justice Resnick correctly points out that the vast majority of other jurisdictions differ from the practice in Ohio, the majority opinion follows Ohio law, as we are required to do. Accordingly, my judgment is that in keeping with our jurisprudence, the certified question should be answered in the affirmative.
Lundberg Stratton, J., concurs in the foregoing opinion.